     Case 3:19-cr-00185 Document 2 Filed 07/17/19 Page 1 of 2 PageID #: 6



            IN THE UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON


UNITED STATES OF AMERICA

v.                                        CRIMINAL NO. 3:19-cr-00185

JEFFREY S. MILLER


                    MOTION OF THE UNITED STATES TO
                     SCHEDULE GUILTY PLEA HEARING

     Comes now the United States of America, by Stefan Hasselblad,

Assistant United States Attorney for the Southern District of West

Virginia, and respectfully requests the Court to set a date, time,

and location for a guilty plea hearing to be held with regard to

the above-styled case.

                                   Respectfully submitted,

                                   MICHAEL B. STUART
                                   United States Attorney


                             By:
                                   /s/   Stefan J.O. Hasselblad
                                   STEFAN J.O. HASSELBLAD
                                   Assistant United States Attorney
                                   D.C. Bar No. 1045070
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Email: stefan.hasselblad@usdoj.gov
    Case 3:19-cr-00185 Document 2 Filed 07/17/19 Page 2 of 2 PageID #: 7



                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing "Motion of the

United   States    to   Schedule    Guilty    Plea   Hearing"     has      been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this the 17th day of July,

2019, to:

                  Raymond Nolan
                  4625 WV-152
                  Lavalette, WV 25535
                  304-654-2291
                  raymondnolan@hotmail.com




                            By:
                                   /s/   Stefan J.O. Hasselblad
                                   STEFAN J.O. HASSELBLAD
                                   Assistant United States Attorney
                                   D.C. Bar No. 1045070
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Email: stefan.hasselblad@usdoj.gov
